DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 June 2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2013/0274985 A1). 
Regarding claim 1, Lee teaches a vehicle steering system allowing for override of an automated steering mode, the system comprising: a vehicle steering mechanism (Lee: Para. 0019; automatic steering control features may include a lateral vehicle control system); a movement module disposed on the vehicle steering mechanism, the sensor configured to detect movement of the vehicle steering mechanism of the vehicle steering system and generate a movement signal (Lee: Para. 0056; steering angle sensor may be mounted to the steering wheel, steering column); a data transfer unit in wireless communication with the movement module and configured to receive and transmit the movement signal (Lee: Para. 0058; measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to system via, for example, a wired link and/or a wireless link).
Lee doesn’t explicitly teach a steering control unit configured to allow for at least one of steering in a manual steering mode or an automated steering mode, the steering control unit in communication with the data transfer unit and configured to receive the movement signal and disable the automated vehicle steering mode upon receipt of the movement signal. 

It would have been obvious to one of ordinary skill as of the effective filing date to have disable the automated vehicle steering mode based on detected movement in order to yield the steering control to the driver when driver steering override is detected (Lee: Para. 0004). 
Regarding claim 4, Lee teaches the system of claim 1 wherein the vehicle steering mechanism is a steering wheel and the movement module is attached to the steering wheel (Lee: Para. 0050, 0056; steering angle sensor may be mounted to the steering wheel, steering column, an EPS system, an AFS system or be otherwise associated with the automated steering control system).
Regarding claim 5, Lee teaches the system of claim 1 wherein the movement module communicates wirelessly via a data transfer unit to the steering control unit (Lee: Para. 0058; measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to system via, for example, a wired link and/or a wireless link).
Regarding claim 11, Lee teaches the system of claim 1 further comprising a data transfer unit associated with the movement module and in wireless communication with the steering control unit, the data transfer unit receiving the movement signal from the movement module and transmitting the signal to the steering control unit (Lee: Para. 0058; measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to system via, for example, a wired link and/or a wireless link).
Regarding claim 12, Lee doesn’t explicitly teach wherein the steering control unit compares the movement signal against a predetermined threshold value and disables automated vehicle steering mode when the signal deviates from the threshold value.
However, Lee is deemed to disclose an equivalent teaching. Lee includes an automatic steering control of a vehicle that disengages based on a predetermined threshold (Lee: Para. 0019, 0040). Where the automated steering over detection system is based on the measured steering angle compared to the expected steering angle (Lee: Para. 0039, 0040). When the difference between the measured and expected value is greater than a predetermined value, the automated steering control system is disengaged (Lee: Para. 0040).
It would have been obvious to one of ordinary skill as of the effective filing date to have disable the automated vehicle steering mode based on detected movement in order to yield the steering control to the driver when driver steering override is detected (Lee: Para. 0004). 
Regarding claim 17, Lee teaches a method for overriding an automated steering mode of a vehicle, said method comprising: (Lee: Para. 0019; automatic steering control features may include a lateral vehicle control system) providing a movement module on a vehicle steering mechanism (Lee: Para. 0056; steering angle sensor may be mounted ; detecting with the movement module movement of the vehicle steering mechanism by an operator (Lee: Para. 0056; steering angle sensor may be mounted to the steering wheel, steering column); generating and transmitting a movement signal using the movement module, the movement signal corresponding to movement of the vehicle steering mechanism (Lee: Para. 0056; steering angle sensor may be mounted to the steering wheel, steering column); receiving wirelessly the movement signal at a data transfer unit, the data transfer unit configured to receive and transmit the movement signal to steering control unit (Lee: Para. 0058; measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to system via, for example, a wired link and/or a wireless link).
Lee doesn’t explicitly teach disabling, with the steering control unit, an automated vehicle steering mode thereby allowing the operator to steer the vehicle manually using the vehicle steering mechanism. 
However, Lee is deemed to disclose an equivalent teaching. Lee includes an automatic steering control of a vehicle that disengages based on a predetermined threshold (Lee: Para. 0019, 0040). Where the automated steering over detection system is based on the measured steering angle compared to the expected steering angle (Lee: Para. 0039, 0040). When the difference between the measured and expected value is greater than a predetermined value, the automated steering control system is disengaged (Lee: Para. 0040).
It would have been obvious to one of ordinary skill as of the effective filing date to have disable the automated vehicle steering mode based on detected movement in 
Regarding claim 18, Lee teaches a vehicle steering apparatus, the apparatus comprising: a vehicle steering mechanism (Lee: Para. 0019; automatic steering control features may include a lateral vehicle control system); a movement module disposed on the vehicle steering mechanism, the sensor configured to generate and transmit a movement signal corresponding to movement of the vehicle steering mechanism (Lee: Para. 0056; steering angle sensor may be mounted to the steering wheel, steering column); a data transfer unit in wireless communication with the movement module, the data transfer configured to receive and transmit the movement signal (Lee: Para. 0058; measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to system via, for example, a wired link and/or a wireless link).
Lee doesn’t explicitly teach a steering control unit configured to receive the movement signal from the data transfer, compare the movement signal against a predetermined threshold value, and disable an automated vehicle steering mode when the movement signal satisfies the predetermined threshold value.
However, Lee is deemed to disclose an equivalent teaching. Lee includes an automatic steering control of a vehicle that disengages based on a predetermined threshold (Lee: Para. 0019, 0040). Where the automated steering over detection system is based on the measured steering angle compared to the expected steering angle (Lee: Para. 0039, 0040). When the difference between the measured and expected 
It would have been obvious to one of ordinary skill as of the effective filing date to have disable the automated vehicle steering mode based on detected movement in order to yield the steering control to the driver when driver steering override is detected (Lee: Para. 0004). 
Regarding claim 19, Lee doesn’t explicitly teach wherein the movement signal not satisfying the predetermined threshold value is at least one of an over-threshold or under-threshold value.
However, Lee is deemed to disclose an equivalent teaching. Lee includes an automatic steering control of a vehicle that disengages based on a predetermined threshold (Lee: Para. 0019, 0040). Where the automated steering over detection system is based on the measured steering angle compared to the expected steering angle (Lee: Para. 0039, 0040). When the difference between the measured and expected value is greater than a predetermined value, the automated steering control system is disengaged (Lee: Para. 0040).
It would have been obvious to one of ordinary skill as of the effective filing date to have a movement signal be considered am over threshold or under threshold value in order to yield the steering control to the driver when driver steering override is detected (Lee: Para. 0004). 


Claims 2-3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2013/0274985 A1) in view Mellinger III et al. (US Publication Number 2020/0189591 A1). 
Regarding claim 2, Lee doesn’t explicitly teach wherein the steering control unit compares the movement signal against position information, the position information comprising a series of recorded or future position points of a vehicle along a guidance line.
However Mellinger, in the same field of endeavor, teaches wherein the steering control unit compares the movement signal against position information, the position information comprising a series of recorded or future position points of a vehicle along a guidance line (Mellinger III: Para. 0022; determine the current location of the vehicle, a trajectory that the vehicle is to follow).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: Para. 0022) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).
Regarding claim 3, Lee doesn’t explicitly teach wherein the vehicle steering system comprises at least one feedback device indicating that automated vehicle steering mode has been disabled.
However Mellinger, in the same field of endeavor, teaches wherein the vehicle steering system comprises at least one feedback device indicating that automated vehicle steering mode has been disabled (Mellinger III: Para. 0022; disable autonomous control in the vehicle, notify an operator of the vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: Para. 0022) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).
Regarding claim 10, Lee doesn’t explicitly teach wherein the wireless communication between the steering control unit and the movement module is conducted using modulation in at least one of an optical, radio, light or audible band.
However Mellinger, in the same field of endeavor, teaches wherein the wireless communication between the steering control unit and the movement module is conducted using modulation in at least one of an optical, radio, light or audible band (Mellinger III: Para. 0073; include analog circuitry and custom circuitry for managing sensor data, analog-to-digital conversions, wireless data transmissions, and for performing other specialized operations, such as processing encoded audio and video signals).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: Para. 0022) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).
claim 16, Lee doesn’t explicitly teach wherein the data transfer unit and the steering control unit communicate with each over a controller area network.
However Mellinger, in the same field of endeavor, teaches wherein the data transfer unit and the steering control unit communicate with each over a controller area network (Mellinger III: Para. 0064; data agency server via wireless communications, such as through C-V2X connections, other wireless connections).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: Para. 0022) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).


Claims 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2013/0274985 A1) in view Skaaksrud et al. (US Publication Number 2019/0287063 A1).
Regarding claim 6, Lee doesn’t explicitly teach wherein the movement module is battery powered.
However Skaaksrud, in the same field of endeavor, teaches wherein the movement module is battery powered (Skaaksrud: Para. 0459; integral control electronics (e.g., a controller or processor with interface circuitry to sensors and actuators) that controls steering, propulsion e.g., via an electric motor powered by an onboard or off-board power source, such as a battery).

Regarding claim 7, Lee teaches the system of claim 1 wherein the movement module is a rotation sensor (Lee: Para. 0056; steering angle sensor may be mounted to the steering wheel).
Regarding claim 13, Lee doesn’t explicitly teach wherein the movement signal comprises at least one of rotation information, battery information and signal strength information.
However Skaaksrud, in the same field of endeavor, teaches wherein the movement signal comprises at least one of rotation information, battery information and signal strength information (Skaaksrud: Para. 0131, 0149, 0465; a steering system that can responsively alter the direction of at least some of wheels, sensors; metadata may include information such as the RF output power level, a reference number, a status flag, a battery level; a signal strength of the RF output signal transmitted from the advertising node).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Skaaksrud’s rotation information, battery level, and signal strength (Skaaksrud: Para. 0131, 0149, 0465) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).
Regarding claim 14, Lee doesn’t explicitly teach wherein the communication between the movement module and the data transfer unit is encrypted.
wherein the communication between the movement module and the data transfer unit is encrypted (Skaaksrud: Para. 0582; encryption-based secure handshaking or authentication process).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Skaaksrud’s rotation information, battery level, and signal strength (Skaaksrud: Para. 0131, 0149, 0465) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).
Regarding claim 15, Lee doesn’t explicitly teach wherein the movement module and the data transfer unit are in paired communication with each other, the paired communication acting to prevent unwanted communication from an unpaired sensor or a control unit.
However Skaaksrud, in the same field of endeavor, teaches wherein the movement module and the data transfer unit are in paired communication with each other, the paired communication acting to prevent unwanted communication from an unpaired sensor or a control unit (Skaaksrud: Para. 0234, 0271; node prepares a pairing request and sends the request to the server; ID node A 920a to have the pairing credentials stored as security data from a previous connection).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Skaaksrud’s rotation information, battery level, and signal strength (Skaaksrud: Para. 0131, 0149, 0465) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2013/0274985 A1) in view Skaaksrud et al. (US Publication Number 2019/0287063 A1) and in further view of Mellinger III et al. (US Publication Number 2020/0189591 A1).
Regarding claim 8, Lee and Skaaksrud don’t explicitly teach further comprising a vibrating structure gyroscope.
However Mellinger, in the same field of endeavor, teaches further comprising a vibrating structure gyroscope (Mellinger III: Para. 0043; vibration sensors, gyroscopes).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: Para. 0022) and expected path and Skaaksrud’s rotation information, battery level, and signal strength (Skaaksrud: Para. 0131, 0149, 0465) to enhance the features of Lee’s automated steering override detection system (Lee: Para. 0039). 
Regarding claim 9, Lee and Skaaksrud don’t explicitly teach wherein the sensor is a micro-processor powered device with a microelectromechanical systems gyroscope.
However Mellinger, in the same field of endeavor, teaches wherein the sensor is a micro-processor powered device with a microelectromechanical systems gyroscope (Mellinger III: Para. 0043; gyroscopes).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mellinger’s threshold comparison between the vehicle’s current position which notifies the driver of the disabled autonomous steering control (Mellinger: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663